Hart, S.
The will of Mary E. Brendel, also known as Mary Brendel, contains the following bequest: “I give and devise to a Protestant Episcopal Mission to be named by my sister, Mrs. Margaret Dole, 213 Crescent Avenue, Buffalo, the sum of Four hundred dollars ($400).”
On the probate of the will the sister, Mrs. Margaret Dole, in the formal notice to legatees, designated as the beneficiary under this clause of the will the “ Mission of - Our Saviour, Tanana, Alaska, said Mission being a branch of the Protestant Episcopal Mission mentioned as beneficiary and a distributee in the paragraph numbered Second of said Will, and to be and hereby is named thereunder by Margaret Dole, who is likewise one of the executors of the said will.” -
In lieu of oral testimony the parties hereto have agreed to accept the affidavit of Charles A. Tompkins, assistant treasurer of the Domestic and Foreign Missionary Society of the Protestant Episcopal Church in the United States, which affidavit proves that the Mission of Our Saviour at Tanana, Alaska, is still in existance and active in its purpose. And further, that the Domestic and Foreign Missionary Society is a sole holding corporation for the church as a national organization, and that all the missionary operations are conducted through this holding corporation.
The executors object to the payment of this bequest on the ground that it was too general, indefinite and uncertain as to *137the beneficiary and devoid of the intent of the testatrix, and, therefore, void and of no force.
I hold that this is a valid bequest, and direct that the executors pay the same, together with accrued interest thereon, to the Domestic and Foreign Missionary Society of the Protestant Episcopal Church.
Let a decree enter accordingly.